Citation Nr: 0126075	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  99-06 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for bilateral hearing loss for the period prior to 
December 27, 2000.

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss for the period on and subsequent to 
December 27, 2000, to include restoration of a 10 percent 
evaluation for said disorder.  

3.  Entitlement to an increased rating for tension/vascular 
headaches, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to September 
1979.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from July and September 1998 rating 
decisions by the New Orleans, Louisiana RO, which confirmed 
10 percent ratings each for post-traumatic stress disorder 
(PTSD) and bilateral hearing loss, and confirmed a 
noncompensable rating for tension/vascular headaches.  

With regard to a procedural matter involving the bilateral 
defective hearing increased rating issue, the VA amended its 
regulations for rating diseases of the ear and other sense 
organs (which includes defective hearing acuity).  See 64 
Fed. Reg. 25,202-210 (May 11, 1999) (codified at 38 C.F.R. 
§§ 4.85-86 (1999-2000)), effective June 10, 1999.  

In September 2000, the Board remanded the case to the RO for 
additional development.  By a March 2001 rating decision, the 
RO reduced the 10 percent evaluation for bilateral hearing 
loss to a noncompensable rating, effective December 27, 2000.  
By a May 2001 rating decision, the RO granted an increased 
rating of 10 percent for tension/vascular headaches, 
effective February 23, 1998.  These disability rating issues 
remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

The May 2001 rating decision granted a 100 percent rating for 
PTSD with bipolar disorder, effective February 23, 1998.  
Since 100 percent is the maximum schedular rating available, 
this constitutes a full grant of that benefit, and the 
increased rating claim is no longer for appellate 
consideration.  See Thomas v. Brown, 9 Vet. App. 269, 270 
(1996).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal has been obtained by the RO.

2.  For the pertinent period prior to December 27, 2000, the 
veteran's service-connected bilateral hearing acuity was 
clinically shown at Level II for the right ear and Level I-II 
for the left ear.  

3.  For the pertinent period on and subsequent to December 
27, 2000, the veteran's service-connected bilateral hearing 
acuity was clinically shown at Level II for the right ear and 
Level I for the left ear.  Material sustained improvement in 
his bilateral hearing acuity was shown.  

4.  The veteran's headaches are characteristic of prostrating 
attacks occurring on an average of twice a month over the 
last several months.  However, the headaches are not very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral defective hearing, for the period prior to 
December 27, 2000, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.10, 4.85, 4.87, 
Diagnostic Codes 6100 (2000) (effective prior and on and 
subsequent to June 10 1999).  

2.  The criteria for a compensable evaluation for bilateral 
defective hearing, or restoration of a 10 percent rating, for 
the period on and subsequent to December 27, 2000, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.10, 4.85, 4.87, 
Diagnostic Codes 6100 (2000-2001) (effective prior and on and 
subsequent to June 10 1999).  

3.  The criteria for an increased rating of 30 percent, but 
no more, for tension/vascular headaches have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.124a, Diagnostic Code 8100 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

Historically, the RO granted the veteran service connection 
for bilateral hearing loss in a January 1980 rating decision, 
and assigned a noncompensable rating.  In a September 1981 
rating decision, the RO granted the veteran service 
connection for tension headaches, also evaluated as 
noncompensable.  In a March 1995 rating decision, the RO 
granted the veteran an increased rating (from a 
noncompensable rating to 10 percent) for bilateral hearing 
loss, after a VA examination revealed the veteran's speech 
discrimination scores to be 80 percent bilaterally.  In 
addition, in a May 1995 rating decision, the RO granted the 
veteran an earlier effective date of August 26, 1994 for the 
increased 10 percent rating for the bilateral hearing loss.  
Furthermore, in March 2001, the RO reduced the veteran's 10 
percent rating for bilateral hearing loss to a noncompensable 
rating, effective December 27, 2000, on the basis that the 
veteran's December 2000 VA examination was consistent with a 
July 1998 VA examination that revealed improved bilateral 
hearing.  Thereafter, in a May 2001 rating decision, the RO 
granted the veteran an increased rating (from a 
noncompensable rating to 10 percent) for tension headaches, 
effective February 23, 1998.

In July 1998, the veteran underwent a VA audiology 
examination.  The veteran had complaints of difficulty 
understanding conversation in groups.  He further stated that 
he did notice some general improvement with the use of 
hearing aids, but did not notice too much improvement in 
noisy environments.  Objective findings showed pure tone 
threshold levels of:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
55
70
70
80
LEFT
25
25
60
60
75

Speech discrimination scores were 100 percent bilaterally.  
The examiner diagnosed the veteran with moderate to severe 
mid and high frequency sensorineural hearing loss in the 
right ear and moderate to severe high frequency sensorineural 
hearing loss in the left ear.

A November 1998 VA audiology examination revealed that speech 
discrimination scores were 92 percent bilaterally and the 
veteran's pure tone threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
60
70
75
LEFT
15
65
60
65
75

Most recently, the veteran underwent a VA audiology 
examination in December 2000.  The veteran had complaints of 
difficulty understanding speech, especially if the voice was 
high pitched or at a distance.  He further stated problems 
using the telephone.  The veteran's pure tone threshold 
levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
60
70
75
LEFT
20
25
60
60
75

Speech discrimination scores were 92 percent in the right ear 
and 96 percent in the left ear.  The examiner opined that 
given the audiometric results the veteran would experience 
difficulty understanding speech without the use of 
amplification.  After reviewing the veteran's records, the 
examiner reported that the veteran "did have some noise-
induced hearing loss but certainly not to the extent that he 
has today.  It is therefore my impression that the hearing 
loss that we obtained today is not completely related to the 
noise exposure he had while in the military."

In regards to the veteran's headaches, the veteran underwent 
a VA neurology examination in August 1998.  The veteran had 
complaints of severe pain that began in the back of the neck 
and head and radiated to the vertex that became generalized.  
The headaches were associated with nausea, photophobia, and 
phonophobia.  The headaches usually lasted for a few hours 
with the longest being eighteen hours.  The frequency of the 
headaches were variable and were not usually relieved with 
oral medication.  The examiner diagnosed the veteran with 
combination headaches to include migraine headaches and 
intermittent headaches due to a sinus problem.

Private emergency room medical records reveal that the 
veteran was treated on three occasions in February, April, 
and August 2000 for headaches.  The veteran had complaints of 
blurred vision and nausea and pain was described as moderate 
in severity.  Diagnoses included migraine and cluster 
headaches.

Most recently, the veteran underwent a VA neurology 
examination in January 2001.  The veteran had complaints of 
headaches that began in the back of the neck and head that 
became generalized, with sharp intermittent pain.  The 
veteran rated the headache pain at 10 or more on a scale of 
1-10.  The veteran's headaches were associated with blurred 
vision, photophobia, nausea, and vomiting if the headache 
lasted too long.  The veteran described the frequency of the 
headaches to be twice a month.  Occasionally the veteran 
would not experience a headache for an entire month.  The 
veteran also had complaints of headaches associated with 
sinus problems.  The examiner diagnosed the veteran with 
mixed headaches to include migraine and muscle tension 
headaches.

In an addendum to the January 2001 VA neurology examination 
report, the examiner stated the frequency of the veteran's 
headaches to be twice a month with a severity of 10 on a 
scale from 1-10.  Furthermore, regarding prostrating attacks, 
the examiner specifically stated that according to the 
veteran, the headaches were associated with blurred vision, 
nausea and vomiting if the headaches lasted too long, and 
that prostrating attacks did result.  


Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this case, the RO has had an opportunity to consider the 
veteran's claim subsequent to enactment of the VCAA, and the 
veteran and his representative have had the opportunity to 
make argument to the RO and Board since the enactment of the 
new law.  The Board determines that the law does not preclude 
the Board from proceeding to an adjudication of the veteran's 
claim without first remanding the claim to the RO, as the 
requirements of the new law have essentially been satisfied.  
In this regard, the Board notes that by virtue of the 
February 1999 Statement of the Case and the May 2001 
Supplemental Statement of the Case issued during the pendency 
of the appeal, the veteran and his representative have been 
advised of the information and evidence necessary to 
substantiate the claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Court has stated that where entitlement to compensation 
has already been established and an increase in disability 
rating is at issue, present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1995).


I.  An Increased Rating in Excess of 10 Percent for Bilateral 
Hearing Loss for the Period Prior to December 27, 2000; and 
An Increased (Compensable) Rating for Bilateral Hearing Loss 
for the Period On and Subsequent to December 27, 2000, to 
Include Restoration of a 10 Percent Evaluation.

At the outset, it is reiterated that effective June 10, 1999, 
during the pendency of this appeal, the VA's Ratings 
Schedule, 38 C.F.R. Part 4, was amended with regard to 
evaluating hearing impairment and other diseases of the ear.  
The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  Although the RO 
did not consider the change in regulation, the Board 
concludes that this is not prejudicial as the change in 
regulation was not a material substantive change regarding 
the portion of the regulations pertinent to this veteran's 
claim.  Consequently, the change has no effect on the outcome 
of this claim.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  Furthermore, the Board would emphasize that the 
revised criteria apply prospectively from June 10, 1999.  The 
Board finds, therefore, that it may proceed with a decision 
in this case without prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes 11 auditory acuity levels, designated from Level 
I for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Codes 6100 to 6110 (1999 in 
effect prior to June 10, 1999; and under Code 6100 using 
comparable and appropriate tables as specified under 38 
C.F.R. §§ 4.85 and 4.86, as revised effective June 10, 1999).

Analyzing the results of the July and November 1998 VA 
audiological examinations, for the pertinent period prior to 
December 27, 2000, the veteran's hearing loss did not warrant 
an evaluation in excess of 10 percent disabling.  In fact, 
the veteran's audiometric results more accurately met the 
criteria for a noncompensable rating.  Specifically, since 
the July 1998 VA audiological examination revealed a 100 
percent speech recognition score and a 68.75-decibel average 
puretone threshold in the right ear, Table VI indicates that 
hearing acuity in that ear was at Level II.  Based on a 100 
percent speech recognition score and a 55-decibel average 
puretone threshold in the left ear, Table VI indicates that 
hearing acuity in that ear was at Level I.  When applied to 
Table VII, the numeric designations of "II" and "I" 
translated to a noncompensable evaluation.  Since the 
November 1998 VA audiological examination revealed a 92 
percent speech recognition score and a 63.75-decibel average 
puretone threshold in the right ear, Table VI indicates 
hearing acuity in that ear was at Level II.  Based on a 92 
percent speech recognition score and a 56.25-decibel average 
puretone threshold in the left ear, Table VI indicates 
hearing acuity in that ear was at Level II.  When applied to 
Table VII, the numeric designations of "II" and "II" 
translated to a noncompensable evaluation.  38 C.F.R. § 4.85, 
Diagnostic Code 6100. 

These results on said July and November 1998 VA examinations 
represented the most current assessment of the veteran's 
hearing acuity for the pertinent period prior to December 27, 
2000.  Based on this degree of disability shown, an 
evaluation for the service-connected bilateral defective 
hearing in excess of 10 percent for the pertinent period 
prior to December 27, 2000 would not have been warranted.  In 
this regard, the Court explained in Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992) that "[a]ssignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  

By a March 2001 rating decision, the RO reduced the 10 
percent evaluation for bilateral hearing loss to a 
noncompensable rating, effective December 27, 2000 (date of 
VA audiologic examination).  The 10 percent disability 
evaluation for the service-connected bilateral hearing loss 
was legally "in effect" from August 26, 1994 through 
December 26, 2000, a period more than five years.  The 
provisions of 38 C.F.R. § 3.344 (2001), pertaining to 
stabilization of disability evaluations, are applicable, 
since these regulatory provisions apply to ratings which have 
been in effect for long periods at a sustained level (five 
years or more).  It should be added that 38 C.F.R. § 3.105(e) 
(2001), regarding notice of proposed rating reduction, was 
not violated here, since the rating reduction in question did 
not cause a reduction in the veteran's combined evaluation 
for the service-connected disabilities.   

In Kitchens v. Brown, 7 Vet. App. 320, 324 (1995), the Court 
stated "[i]n order for the VA to reduce certain service-
connected disability ratings, the requirements of 38 C.F.R. 
§ 3.344(a) and (b) must be satisfied...."  Thus, an issue 
for resolution is whether appellant's service-connected 
bilateral hearing loss had in fact improved such as to 
warrant the March 2001 rating reduction in question.  In 
Brown v. Brown, 5 Vet. App. 413, 421 (1993), the Court stated 
that "in any rating-reduction case not only must it be 
determined that an improvement in a disability has actually 
occurred but also that that improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work."  See also 38 C.F.R. 
§ 3.344(c), which provides that although the provisions of 
paragraphs (a) and (b) of that section do not apply to 
disabilities which have not become stabilized and are likely 
to improve, "[r]eexaminations disclosing improvement...in 
these disabilities will warrant reduction in rating."

Considering the results of the July and November 1998 VA 
examinations, which indicated that the veteran's hearing 
acuity met the criteria for no more than a noncompensable 
evaluation, it appears that his defective hearing disability 
had shown sustained material improvement as of December 27, 
2000.  Additionally, the December 27, 2000 VA audiological 
examination findings indicated that the veteran's hearing 
loss was properly evaluated as noncompensable.  Based on a 92 
percent speech recognition score and a 63.75-decibel average 
puretone threshold in the right ear, Table VI indicates that 
his hearing acuity in that ear was at Level II.  Based on a 
96 percent speech recognition score and a 55-decibel average 
puretone threshold in the left ear, Table VI indicates that 
his hearing acuity in that ear was at Level I.  When applied 
to Table VII, the numeric designations of "II" and "I" 
translate to a noncompensable evaluation.

Therefore, the Board concludes that the veteran did not 
warrant an evaluation in excess of 10 percent for the 
pertinent period prior to December 27, 2000, and did not 
warrant a compensable evaluation or restoration of the 10 
percent evaluation on and subsequent to December 27, 2000, 
for the aforestated reasons.  Lendenmann.  Finally, the 
evidence does not show that for the periods in question, the 
service-connected bilateral hearing loss presented or 
presents such an unusual or exceptional disability picture as 
to render impractical the application of the regular 
schedular standards, as is required for an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable as to this appellate issue.  38 U.S.C.A. § 5107 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


II.  An Increased Rating for Headaches

The veteran's service-connected tension/vascular headaches 
are rated under Diagnostic Code 8100 for migraine.  Under 
Diagnostic Code 8100, a 10 percent evaluation may be assigned 
for migraine with characteristic prostrating attacks 
averaging one in 2 months over the last several months.  A 30 
percent evaluation requires characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  A 50 percent evaluation requires very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

In this case, the January 2001 VA neurology examination 
report states that the veteran's headaches began in the back 
of the neck and became generalized with sharp intermittent 
pain.  Specifically, the veteran rated his pain a 10 on a 
scale of 1-10.  Furthermore, the veteran reported that he 
would experience blurred vision, photophobia, nausea, and 
vomiting with the headaches and suffer from a headache twice 
a month.  In the examiner's addendum report, the examiner 
specifically stated that the veteran experiences these 
headaches twice a month and that they were prostrating in 
nature.  With resolution of all reasonable doubt, the Board 
finds that that degree of headache frequency more nearly 
approximates the criteria for a 30 percent evaluation under 
Code 8100.  However, even though the veteran may experience 
prostrating headache attacks occurring twice a month, there 
is no credible evidence that he experiences very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  Significantly, recent 
private emergency room medical records revealed that although 
the veteran was treated on three occasions in February, 
April, and August 2000 for headaches, the actual clinical 
documentation of treatment for his headaches does not reflect 
that headaches were very frequent and the headaches were not 
described as prostrating or prolonged attacks.  Therefore, 
the Board concludes that the veteran's headache disability 
does not more nearly approximate the criteria for the next 
higher evaluation.  The clinical evidence does not reflect 
that the service-connected headaches present such an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to warrant an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  


ORDER

An increased rating in excess of 10 percent for bilateral 
hearing loss for the period prior to December 27, 2000 and an 
increased (compensable) rating for bilateral hearing loss for 
the period on and subsequent to December 27, 2000, to include 
restoration of a 10 percent evaluation, are denied.  To this 
extent, the appeal is disallowed.

An increased rating of 30 percent, but no more, for 
tension/vascular headaches is granted, subject to the 
applicable regulatory provisions governing payment of 
monetary awards.



		
	R.P. HARRIS
	Acting Member, Board of Veterans' Appeals



 

